SiebecKER, J.
Appellant is not a party to this action, nor does he now seek to be made a party. He applied to the court to have the judgment vacated upon the ground that, as owner of tax certificates issued by the county for delinquent taxes on the lands involved, his interests therein are adversely affected by the judgment. Under the facts stated he is a stranger to the action. It is well settled that a stranger to an action has no right to disturb a judgment by a motion to vacate it without first having obtained the status of a party, unless it appears that the party of record is merely a nominal party and *400tbe party so moving tbe court is tbe real party in interest. Under such circumstances be may be treated as having tbe standing of a party to tbe action and as having control of tbe same. Ætna Ins. Co. v. Aldrich, 38 Wis. 107.
It, however, does not appear but that tbe county is tbe real party in interest in this case, nor does it appear that appellant’s legal rights as certificate bolder have been determined, nor could they be in tbe absence of bis being made a party to tbe action. If appellant were allowed to interpose and assume tbe control of tbe action after judgment under these circumstances, it would result in an invasion of the rights of tbe parties who have prosecuted tbe cause to a final judgment which establishes their mutual rights in this controversy. Appellant’s application to vacate this judgment is not well founded in tbe law and was properly denied by tbe trial court. Tbe following authorities in this court sustain this ruling: Ward v. Clark, 6 Wis. 509; Packard v. Smith, 9 Wis. 184; Ætna Ins. Co. v. Aldrich, 38 Wis. 107.
By the Court. — Tbe order appealed from is affirmed.